Citation Nr: 1226032	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1986 to September 1986 and from January 2003 to November July 2004, with subsequent service in the Reserves.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  In May 2011, he testified before the undersigned at a personal hearing conducted at the RO.  Transcripts of both proceedings have been included in the claims file.


FINDING OF FACT

The Veteran's gastroesophageal reflux disease manifested during a period of service and was present thereafter.


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (GERD), because the Board is granting service connection herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Historically, the Veteran served on active duty from July 1986 to September 1986 and from January 2003 to November July 2004.  In August 2008, the Veteran submitted a claim of entitlement to service connection for GERD, which was denied in a September 2009 rating decision.  Thereafter, the Veteran perfected an appeal, and the issue has been certified to the Board for appellate review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, however, lay evidence may be competent to establish a diagnosis or an etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the Veteran's service treatment records did not demonstrate complaints of or treatment for GERD or symptoms thereof.  

In January 2003, the Veteran underwent a pre-deployment health assessment, after which he was not referred for a gastrointestinal evaluation.  

According to a March 2004 Report of Medical Examination, the Veteran complained of residuals of a right shoulder injury, but, "otherwise, [had] no current concerns."  A contemporaneous report of medical history demonstrated that the Veteran denied then or ever having "frequent" indigestion and denied then or ever having heartburn or stomach trouble.

A May 2004 post-deployment health assessment demonstrated that the Veteran denied then having "frequent" indigestion, and denied that he developed such during his most recent deployment.  Ultimately, the Veteran characterized his health as "excellent," and he was not referred for gastrointestinal evaluation.

Despite the above, the Veteran asserted that he experienced acid reflux or symptoms of GERD in and after October 2003, while stationed at Fort Drum, New York.  In support of this contention, the Veteran submitted a Reserves treatment report dated in October 2004.  This treatment report demonstrated that the Veteran complained of heartburn and "lingering sensations" for three days.  Further, the Veteran reported that he experienced abdominal and gas pain for six months and that he was treated for acid reflux at Fort Drum "on and off" for 15 months.  He was referred for further evaluation.

The Veteran also submitted a list of prescribed medications, dating from February 2003 to April 2004.  The Veteran identified this list as originating from a civilian pharmacy located in Fort Drum, New York.  Among the entries contained therein, was an October 2003 prescription for a 30-day supply of Rabeprazole.  The entry did not include the symptoms for which the medication was being prescribed to treat.

In and after June 2006, the Veteran complained of chest pain, but clinical studies did not demonstrate any cardiological disorders.

A February 2008 private treatment report demonstrated that the Veteran asserted that he experienced certain symptoms during his active duty service.  Since then he took "Tums" intermittently, which led to the resolution of his discomfort.  The impression was suspected GERD.

According to a June 2008 email submitted by the Veteran, S.H., a senior medical officer, stated that Rabeprazole is a prescription medication used to treat indigestion and to manage ulcers.  S.H. stated that, if the Veteran had complained of "symptoms of acid reflux or reflux" in October 2003, Rabeprazole would have been an appropriate medication to prescribe.

In a June 2008 letter J.H., M.D., stated that he treated the Veteran for complaints of reflux and dyspepsia.  The Veteran apparently reported to Dr. J.H. that he first experienced nocturnal reflux symptoms during his active duty service in 2003.  The Veteran further stated that he was prescribed a month's supply of Aciphex, which was effective in eliminating his symptoms throughout the remainder of his active duty service.  The Veteran reported that he experienced a recurrence of reflux and dyspepsia in 2006.  The Veteran was then prescribed a variety of medications without success.  Eventually, he was prescribed Prevacid, which essentially eliminated symptoms of reflux or dyspepsia.  However, given the persistence of the Veteran's symptoms over the previous 5 years, Dr. J.H. recommended the Veteran undergo an upper endoscopy in order to rule out esophagitis, gastritis, and peptic ulcer disease.

A June 2008 private treatment report demonstrated that the Veteran's reflux and chest pain had resolved using Prilosec.  With that said, however, the Veteran was schedule to undergo an upper endoscopy to determine the presence of Barrett's esophagus.  He was instructed to continue using the prescribed medication.

In August 2008, the Veteran underwent an esophagogastroduodenoscopy, which was negative.  The diagnosis was that the Veteran's prescribed medications had been effective in alleviating symptoms of reflux.

In August 2008, the Veteran submitted a statement in support of his claim wherein he reiterated that he was prescribed Rabeprazole in October 2003.  He then discussed additional post-service symptoms and the associated treatment.

In November 2008, the Veteran submitted a statement wherein he re-asserted that he was treated in October 2003 for symptoms of GERD, including receiving a prescription medication.  He then stated that, in addition to the prescribed medication, he purchased over-the-counter medication (Mylanta II) in October 2003.  He then stated that he experienced GERD or symptoms of GERD on a daily basis since 2003. 

According to a May 2009 letter from Dr. J.H., the Veteran "continued" to complain of heartburn on a near daily basis.  The Veteran reiterated that he first experienced heartburn in 2003 for which he was prescribed a 4-week course of proton pump inhibitor therapy.  This therapy proved effective, and he was able to stop the therapy until symptoms "recurred" in 2005 or 2006.  Between the initial onset of his GERD symptoms and 2005 or 2006, the Veteran reported gaining 50 pounds.  Since the 2005/2006 recurrence, the Veteran stated that his symptoms have been persistent and have required daily proton pump inhibitor therapy.  After a physical examination, the impression was a history of refractory non-erosive reflux disease and GERD.  Dr. J.H. also discussed with the Veteran that his 50-pound weight gain was "likely a major factor in the development of persistent [GERD] related symptoms."  

Included with the evidence of record was medical literature concerning the etiological relationship between obesity and GERD.  Further, VA treatment reports, dated in and after February 2009, demonstrating ongoing complaints of and treatment for GERD or symptoms associated with GERD.

In September 2009, the Veteran testified at a Decision Review Officer hearing that his symptoms of GERD had their onset in approximately October 2003.  On that occasion, the Veteran was prescribed a 30-day supply of medication.  The Veteran stated that he "[did not] feel anything after that [sic] 30 days," suggesting that the medication was effective in alleviating his symptoms.  He then recounted the symptoms underlying his October 2004 treatment in the Reserves, and stated that he has experienced bouts of GERD since 2003.  In addition to prescription medications, the Veteran also stated that he tried various over-the-counter medications since the onset of his GERD symptoms, including Mylanta, Maalox, and Gas X.  

In February 2011, the Veteran testified at a Board hearing that he began experiencing symptoms of GERD in either October or November 2003.  The Veteran described the symptoms as a metallic taste, fireworks going off around his eyes, and a burning sensation in his chest.  To treat these symptoms, the Veteran stated that he was prescribed a medication.  Following his active duty service, the Veteran claimed that he was treated at an emergency room in December 2005 with complaints of chest pain, which was eventually determined to be GERD in approximately 2007.  The Veteran explained that he experienced symptoms on a daily basis, and that his current treatment consisted of dieting and medications.

The evidence of record demonstrated that the Veteran was provided a prescription for a 30-day supply of a medication used to treat GERD or symptoms thereof in October 2003, which was during his active duty service.  Further, during the pendency of the appeal, the Veteran asserted that he experienced GERD or symptoms thereof from October 2003 until the present.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis).

Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of GERD is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of GERD and that he has continuously experienced such symptoms since his active service discharge.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006). 

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

Additionally, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.

The evidence of record clearly demonstrated that the Veteran was prescribed a medication in October 2003.  Although the Veteran's underlying symptoms were not included, a medical professional confirmed that the prescribed medication was appropriate for the treatment of GERD or symptoms thereof.  Subsequent to October 2003, the evidence of record included conflicting accounts as to the continuous presence of GERD symptoms.  The Veteran's active service treatment records did not demonstrate complaints of or treatment for GERD or symptoms thereof.  Indeed, in March 2004, he denied "frequent" indigestion, and denied then or ever having heartburn or stomach trouble.  Two months later, the Veteran again denied "frequent" indigestion, and characterized his health as "excellent."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Conversely, as demonstrated by the October 2004 Reserves treatment report, the Veteran endorsed "on and off" treatment for acid reflux over the course of 15 months while stationed at Fort Drum.  Additionally, the Veteran complained of and was treated for heartburn in October 2004.  Yet, according to Dr. J.H.'s June 2008 and May 2009 letters, the Veteran reported to him that the October 2003 prescription medication was effective in eliminating his symptoms until a recurrence in 2006.  But, in the June 2008 letter, Dr. J.H. also noted that the Veteran had a history of "recurrent" reflux and dyspepsia "over the past approximate 5 years now," marking the onset sometime in 2003.  In November 2008, the Veteran submitted a statement wherein he asserted that he experienced GERD or symptoms thereof on daily basis following the October 2003 onset.  Finally, during the September 2009 Decision Review Officer hearing, the Veteran asserted both that the October 2003 prescription medication was effective in eliminating his symptoms during the remainder of his active duty service and that he experienced bouts of GERD since October 2003.  

Based on the above, the Board finds that the evidence of record sufficiently demonstrates that the Veteran experienced GERD during his active duty service, but the chronicity was not similarly demonstrated.  Consequently, the evidence of record must show a continuity of post-service symptomatology in order for service connection to be granted.  Id.  

The Board is unable to reconcile the evidence of record as to the frequency of the Veteran's symptoms following October 2003.  The frequency of those symptoms is not, however, the salient issue with respect to continuity of symptomatology.  Continuity of symptomatology may be established if a veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).

As demonstrated by the prescription list, the Veteran's GERD was clearly "noted" during his active duty service, albeit not in a service treatment record.  Although there was no documentation of inservice symptoms, the Veteran has consistently complained about the same symptoms associated with his GERD throughout the pendency of this appeal.  Namely, the Veteran complained about chest pain, a burning sensation, and a metallic taste in his mouth, among other symptoms.  With respect to a nexus, Dr. J.H. characterized the Veteran's GERD as "recurrent."  While the evidence of record did not include a specific etiological opinion relating the Veteran's post-service GERD with his inservice GERD, Dr. J.H.'s use of the word "recurrent" suggests that the Veteran's GERD is episodic, going through periods of remission and expression, but constituting the same disorder.  With generous application of the doctrine of reasonable doubt, the Board finds that the evidence of record demonstrated a continuity of post-service GERD symptomatology.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board finds that service connection for GERD is warranted.

In making this determination, the Board acknowledges the presence of a February 2010 VA examination in the Veteran's claims file.  Upon reviewing the Veteran's relevant treatment history, the examiner determined that the Veteran was treated for "nocturnal" reflux symptoms during his active duty service, which were alleviated by a one-month prescription of Aciphex.  The examiner then found that the Veteran was "symptoms free" until a recurrence of dyspepsia in 2006.  In the opinion section of the examination report, the examiner reiterated that the Veteran was "symptoms free" for three years following the inservice treatment of GERD.  As discussed at length above, the evidence of record included an October 2004 Reserves treatment report wherein the Veteran reported that he was treated "on and off" over the course of 15 months while stationed at Fort Drum.  Further, in October 2004, the Veteran complained of symptoms associated with GERD.  The Veteran also stated that the continuously experienced symptoms of GERD in and after October 2003.  As such, the examiner's opinion was predicated on an incorrect factual basis.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Consequently, the Board finds that the February 2010 VA examination was inadequate for purposes of determining service connection and, thus, was not considered herein.


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
L. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


